EXHIBIT 10.1
 

 
EMPLOYMENT AGREEMENT
 
AGREEMENT dated as of the  31st day of March 2011, by and among Green EnviroTech
Holdings Corp., a Delaware corporation with its principal office at 5300 Claus
Street, Riverbank, California  (the “Company”), and Tony Kwok Wing Wong,  an
individual, of 18/F., 27 Lock Road, Tsim Sha Tsui, Kowloon, Hong Kong
(“Executive”) (the Company and the Executive hereto referred to as “the
Parties.”)
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to engage Executive to serve as the President of
the Magic Bright subsidiary of Green EnviroTech Holdings Corp. on and subject to
the terms of this Agreement;
 
WHEREAS, the Parties acknowledge that Executive has served in the capacity of
Director of Magic Bright Limited, a Hong Kong corporation (“Magic Bright”),  and
as a closing condition of the acquisition of Magic Bright by the Company,
Executive is being offered this executive officer’s position;
 
NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement, the parties agree as follows:
 
1. Employment and Duties.
 
(a) Subject to the terms and conditions hereinafter set forth, the Company
hereby employs Executive as President of the Magic Bright subsidiary of the
Company, during the Term, as hereinafter defined.  As such, Executive shall be
based in Hong Kong and shall have the duties and responsibilities associated
with the chief executive officer of Magic Bright.  Executive shall report to the
Company’s Chief Executive Officer, Gary M. DeLaurentiis.  Executive shall also
perform such other duties and responsibilities as may be determined by the
Company’s board of directors (the “Board”), as long as such duties and
responsibilities are consistent with those of Magic Bright’s chief executive
officer. During the Term, the Parties agree that the Executive shall also act as
the sole director of Magic Bright and the Company agrees not to appoint any
other person as director of Magic Bright.
 
(b) The Term shall mean the period commencing on March 31, 2011 and ending on
March 31, 2016, and shall be automatically extended another five years unless
either party terminates this Agreement.
 
2. Executive’s Performance and Authority.
 
(a)           Executive hereby accepts the employment contemplated by this
Agreement. During the Term, Executive shall perform his duties diligently, in
good faith and in a manner consistent with the best interests of the Company,
and shall devote substantially all of his business time to the performance of
his duties under this Agreement.  In the course of his employment, Executive
shall comply with all policies, including Codes of Ethics, which are applicable
to the Company’s officers in general. .
 
(b)           The Parties agree that as President of the Magic Bright subsidiary
of the Company and the sole director of Magic Bright, the Executive shall,
during the Term, be the sole decision maker and shall have full authority over
all matters relating to the management, administration, finance, operation and
business of Magic Bright without interference from the Company, provided that,
any capital expenditures by Magic Bright shall require the approval of the board
of directors of the Company.
 


 
- 1 -

--------------------------------------------------------------------------------

 
 
3. Compensation and Other Benefits.
 
(a) For his services during the Term, the Company shall pay Executive a salary
(“Salary”) at the annual rate of Two Hundred Forty Thousand US Dollars
(US$240,000).  Salary payments shall be payable monthly in accordance with the
Company’s policy on executive compensation.
 
(b) During the Term, Executive shall receive, in addition to Salary, the
following benefits:
 
(i) An annual bonus equal to 30% of the after tax net profit of Magic Bright, up
to One Million Five Hundred Thousand US Dollar (US$1,500,000) in annual bonus
each year plus 20% of the after tax net profit of Magic Bright with respect to
any greater amount in the same year, payable within 3 months from the end of
each year.  Such bonus can be payable in cash or shares of the Company’s Common
Stock.
 
(ii) Such benefits as are available to Company employees.
 
(iii) Ten days paid sick leave annually. If such sick leave exceeds two days in
any one month, the Executive must provide a physician’s certificate describing
the reasons for the sick leave.
 
(iv) Twenty days paid leave annually. Such paid leave may not be carried over or
be exchanged for cash.  Executive shall schedule his leave in a manner
consistent with his duties as chief  executive officer of Magic Bright,
including his services required in connection with the Company’s filings with
the United States Securities and Exchange Commission, and the Company’s vacation
policy.
 
(v) Eligibility to participate in any employee stock option plan or other equity
participation plans that are available to employees of the Company, it being
understood that the grant of options or other equity-based incentives is in the
discretion of the compensation committee of the board of directors (the
“Compensation Committee”) provided that the grants received by the Executive
under such plan or plans shall not be less favorable than those received by the
Chief Executive Officer of the Company from time to time. The Company shall not
make any such grant to the Chief Executive Officer of the Company without at the
same time making at least the same grant and on the same terms to the Executive.
 
(vi)  Housing allowance for his accommodation in Hong Kong at the monthly rate
of Six Thousand US Dollars (US$6,000) and car allowance for his transportation
in Hong Kong at the monthly rate of Four Thousand US Dollars (US$4,000), each
payable monthly in accordance with the Company’s policy on executive
compensation.
 
   (c) During the Term, Executive shall be eligible for such bonuses payments
and increases in Salary as shall be determined by the Compensation Committee in
its sole discretion.
                      
                              (d) The Company acknowledges that as a condition
of the banking facilities granted to Magic Bright by its bankers, Magic Bright
has taken out certain key man insurances on the Executive with such bankers as
beneficiaries. Upon the termination of any relevant banking facility when the
corresponding key man insurance is no longer required, the Company shall
nevertheless continue to maintain such key man insurance at the Company’s costs
and expenses and with the Executive named as beneficiary.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(e)  All compensation and other entitlement and benefits received by the
Executive pursuant to this Agreement (including without limitation any salary,
bonus, allowance and grant) shall be net of all applicable taxes. The Company
agrees to pay and indemnify the Executive against any tax imposed by any tax
authority (including without limitation any tax authority in Hong Kong and
United States) on any such compensation and other entitlement and benefits.
 
4. Reimbursement of Expenses.  The Company shall reimburse Executive, upon
presentation of proper expense statements, for all authorized, ordinary and
necessary out-of-pocket expenses reasonably incurred by Executive during the
Term in connection with the performance of his services pursuant to this
Agreement in accordance with the Magic Bright’    expense reimbursement policy.
 
5. Termination of Employment
 
During the Term, this Agreement and Executive’s employment pursuant to this
Agreement may be terminated (i) by the Executive on not less than 3 months’
written notice to the Company or (ii) by the Company on not less than 6 months’
written notice to the Executive, provided that the Company may elect to
terminate this Agreement and the Executive’s employment pursuant to this
Agreement forthwith upon payment to the Executive of [6 months’] Salary.
Termination of this Agreement shall not affect the Executive’s rights to any
compensation and other entitlement and benefits hereunder already accrued prior
to termination.
 
6. Trade Secrets and Proprietary Information.
 
(a) Executive recognizes and acknowledges that the Company, through the
expenditure of considerable time and money, has developed and will continue to
develop in the future confidential information.  “Confidential information”
shall mean all information of a proprietary or confidential nature relating to
Covered Persons, including, but not limited to, such Covered Person’s trade
secrets or proprietary information, confidential know-how, and marketing,
services, products, business, research and development activities, inventions
and discoveries, whether or not patentable, and information concerning such
Covered Person’s services, business, customer or client lists, proposed
services, marketing strategy, pricing policies and the requirements of its
clients and relationships with its lenders, suppliers, licensors, licensees and
others with which a Covered Person has a business relationship, financial or
other data, technical data or any other confidential or proprietary information
possessed, owned or used by the Company, the disclosure of which could or does
have a material adverse effect on the Company, its businesses, any business in
which it proposes to engage.  Executive agrees that he will not at any time use
or disclose to any person any confidential information relating to Company;
provided, however, that nothing in this Section 6(a) shall be construed to
prohibit Executive from using or disclosing such information if he can
demonstrate that such information (i) became public knowledge other than by or
as a result of disclosure by a person not having a right to make such disclosure
or (ii) was disclosure that was authorized by the Company.  The term “Covered
Person” shall include the Company, any subsidiaries and affiliates and any other
person who provides information to the Company pursuant to a secrecy or
non-disclosure agreement.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(b) In the event that any confidential information is required to be produced by
Executive pursuant to legal process (including judicial process or governmental
administrative subpoena), Executive shall give the Company notice of such legal
process within a reasonable time, but not later than ten business days prior to
the date such disclosure is to be made, unless Executive has received less
notice, in which event Executive shall immediately notify the Company.  The
Company shall have the right to object to any such disclosure, and if the
Company objects (at the Company’s cost and expense) in a timely manner so that
Executive is not subject to penalties for failure to make such disclosure,
Executive shall not make any disclosure until there has been a court
determination on the Company’s objections.  If disclosure is required by a court
order, final beyond right of review, or if the Company does not object to the
disclosure, Executive shall make disclosure only to the extent that disclosure
is required by the court order, and Executive will exercise reasonable efforts
at the Company’s expense, to obtain reliable assurance that confidential
treatment will be accorded the confidential information.
 
(c) Executive shall, upon expiration or termination of the Term, or earlier at
the request of the Company, turn over to the Company or destroy all documents,
papers, computer disks or other material in Executive’s possession or under
Executive’s control which may contain or be derived from confidential
information.  To the extent that any confidential information is on Executive’s
hard drive or other storage media, he shall, upon the request of the Company,
cause either such information to be erased from his computer disks and all other
storage media or otherwise take reasonable steps to maintain the confidential
nature of the material.
 
(d) Executive further realizes that any trading in Company’s common stock or
other securities or aiding or assisting others in trading in Company’s common
stock or other securities, including disclosing any non-public information
concerning Company or its affiliates to a person who uses such information in
trading in the Company’s common stock or other securities, may constitute a
violation of federal and state securities laws.  Executive will not engage in
any transactions involving the Company’s common stock or other securities while
in the possession of material non-public information in a manner that would
constitute a violation of federal and state securities laws.
 
(e) For the purposes of Sections 6, 7 and 8 of this Agreement, the term
“Company” shall include the Company, and any subsidiaries and affiliates.
 
7. Covenant Not To Solicit or Compete.
 
(a) During the Term and for a period of six months following the termination of
the Term (or three months only if such termination is by the Company), Executive
will not, directly or indirectly:
 
(i) persuade or attempt to persuade any person which is a customer, client or
supplier of the Company, or was a customer, client or supplier of the Company
during the prior six (6) months, to cease doing business with the Company, or to
reduce the amount of business it does with the Company (the terms “customer” and
“client” as used in this Section 7 to include any potential customer or client
to whom the Company submitted bids or proposals, or with whom the Company
conducted negotiations, during the prior six (6) months);
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(ii) solicit for himself or any other person other than the Company the business
in PRC or Hong Kong of any person which is a customer or client of the Company,
or was a customer or client of the Company  during the prior six (6) months;
 
(iii) persuade or attempt to persuade any employee of the Company, or any
individual who was an employee of the Company during the  prior six (6) months,
to leave the Company’s employ, or to become employed by any person in any
business in the PRC or Hong Kong whether as an officer, director, consultant,
partner, guarantor, principal, agent, employee, advisor or in any manner, which
directly competes with the business of the Company as it is engaged in at the
date of  this Agreement, unless, at the time of such termination or thereafter
during the period that the Executive is bound by the provisions of this Section
7, the Company ceases to be engaged in such activity; or
 
(b)            The Executive will not, during the Term, directly or indirectly
hold any equity interest in any business in the PRC or Hong Kong which directly
competes with the business of the Company as it is engaged in at the date of
this Agreement, unless, during the Term, the Company ceases to be engaged in
such activity.
 
(c)Executive will not, during the Term, make any disparaging statements
concerning the Company, its business, officers, directors and employees that
could injure, impair, damage or otherwise affect the relationship between the
Company, on the one hand, and any of the Company’s employees, suppliers,
customers, clients or any other person with which the Company has or may conduct
business or otherwise have a business relationship of any kind and description;
provided, however, that this sentence shall not be construed to prohibit either
from giving factual information required to be given pursuant to legal process,
subject to the provisions of Section 6(b) of this Agreement.  The Company will
not make any disparaging statements concerning Executive.  This Section 7(c)
shall not be construed to prohibit the either party from giving factual
information concerning the other party in response to inquiries that such party
believes are bona fide.
 
(d)            The Executive acknowledges that the restrictive covenants (the
“Restrictive Covenants”) contained in Sections 6 and 7 of this Agreement are a
condition of his employment and are reasonable and valid in geographical and
temporal scope and in all other respects. If any court determines that any of
the Restrictive Covenants, or any part of any of the Restrictive Covenants, is
invalid or unenforceable, the remainder of the Restrictive Covenants and parts
thereof shall not thereby be affected and shall remain in full force and effect,
without regard to the invalid portion. If any court determines that any of the
Restrictive Covenants, or any part thereof, is invalid or unenforceable because
of the geographic or temporal scope of such provision, such court shall have the
power to reduce the geographic or temporal scope of such provision, as the case
may be, and, in its reduced form, such provision shall then be enforceable.
 
(e)            Nothing in this Section 7 shall be construed to prohibit
Executive from (i)   owning any interest or holding any position in Magic Bright
or in any other business in which he already owns an interest or holds a
position prior to the date of this Agreement or (ii) owning  any passive,
non-management interest of less than 5% in any public company that is engaged in
activities prohibited by this Section 7.
 
8. Injunctive Relief. Executive agrees that his violation or threatened
violation of any of the provisions of Sections 6 or 7 of this Agreement shall
cause immediate and irreparable harm to the Company. In the event of any breach
or threatened breach of any of said provisions, Executive consents to the entry
of preliminary and permanent injunctions by a court of competent jurisdiction
prohibiting Executive from any violation or threatened violation of such
provisions and compelling Executive to comply with such provisions. This
Section 8 shall not affect or limit, and the injunctive relief provided in this
Section 8 shall be in addition to, any other remedies available to the Company
at law or in equity or in arbitration for any such violation by Executive. The
provisions of Sections 6, 7 and 8 of this Agreement shall survive any
termination of this Agreement and Executive’s employment relationship pursuant
to this Agreement.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
9. Indemnification. The Company shall provide Executive with indemnification to
the maximum extent permitted by the Company’s certificate of incorporation,
by-laws and applicable law.
 
10. Representations by the Executive.  Executive represents, warrants, covenants
and agrees that he has a right to enter into this Agreement, that he is not a
party to any agreement or understanding, oral or written, which would prohibit
performance of his obligations under this Agreement, and that he will not use in
the performance of his obligations hereunder any proprietary information of any
other party which he is legally prohibited from using.
 
11. Miscellaneous.
 
(a) Any notice, consent or communication required under the provisions of this
Agreement shall be given in writing and sent or delivered by hand, overnight
courier or messenger service, against a signed receipt or acknowledgment of
receipt, or by registered or certified mail, return receipt requested, or
telecopier or similar means of communication if receipt is acknowledged or if
transmission is confirmed by mail as provided in this Section 11(a), to the
parties at their respective addresses set forth at the beginning of this
Agreement, with notice to the Company being sent to the attention of the
individual who executed this Agreement on its behalf. Any party may, by like
notice, change the person, address or telecopier number to which notice is to be
sent.
 
(b) This Agreement shall be governed by and construed in accordance with the
laws of the United States of America and the State of Delaware, both substantive
and remedial, without regard to Delaware conflicts of law principles. Any
judicial proceeding brought against any of the parties to this Agreement or any
dispute arising out of this Agreement or any matter related hereto shall be
brought in the courts of the State of New York, New York County, or in the
United States District Court for the Southern District of New York and, by its
execution and delivery of this Agreement, each party to this Agreement accepts
the jurisdiction of such courts. The foregoing consent to jurisdiction shall not
be deemed to confer rights on any person other than the parties to this
Agreement.
 
(c) If any term, covenant or condition of this Agreement or the application
thereof to any party or circumstance shall, to any extent, be determined to be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term, covenant or condition to parties or circumstances other than those as
to which it is held invalid or unenforceable, shall not be affected thereby and
each term, covenant or condition of this Agreement shall be valid and be
enforced to the fullest extent permitted by law, and any court or arbitrator
having jurisdiction may reduce the scope of any provision of this Agreement,
including the geographic and temporal restrictions set forth in Section 7 of
this Agreement, so that it complies with applicable law.
 
(d) This Agreement constitutes the entire agreement of the Company and Executive
as to the subject matter hereof, superseding all prior or contemporaneous
written or oral understandings or agreements, including any and all previous
employment agreements or understandings, all of which are hereby terminated,
with respect to the subject matter covered in this Agreement. This Agreement may
not be modified or amended, nor may any right be waived, except by a writing
which expressly refers to this Agreement, states that it is intended to be a
modification, amendment or waiver and is signed by both parties in the case of a
modification or amendment or by the party granting the waiver. No course of
conduct or dealing between the parties and no custom or trade usage shall be
relied upon to vary the terms of this Agreement. The failure of a party to
insist upon strict adherence to any term of this Agreement on any occasion shall
not be considered a waiver or deprive that party of the right thereafter to
insist upon strict adherence to that term or any other term of this Agreement.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
(e) No party shall have the right to assign or transfer any of its or his rights
or obligations hereunder.
 
(f) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, successors, executors, administrators and
permitted assigns.
 
(g) The headings in this Agreement are for convenience of reference only and
shall not affect in any way the construction or interpretation of this
Agreement.
 
(h) This Agreement may be executed in counterparts, each of which when so
executed and delivered will be an original document, but both of which
counterparts will together constitute one and the same instrument.
 
[Signatures on following page]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
- 7 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
 

 
GREEN ENVIROTECH HOLDINGS CORP.
           
By:
/s/ Gary M. DeLaurentiis       Gary M. DeLaurentiis, Chief Executive Officer    
                   /s/ Tony Kwok Wing Tony       Tony Kwok Wing Wong          














 
 
 

 
 
 
 
 
 
 
 
 
 
- 8 -
 